Name: Commission Regulation (EEC) No 993/86 of 4 April 1986 suspending advance fixing of the import levy for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/40 Official Journal of the European Communities 5 . 4. 86 COMMISSION REGULATION (EEC) No 993/86 of 4 April 1986 suspending advance fixing of the import levy for cereals give rise to speculative operations ; whereas the advance fixing of the import levy for cereals should therefore be suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular the second subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas, in view of the monetary situation and the uncertainty reigning on the exchange markets, there is a danger that the continuation of the present system could HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy on the products referred to in Article 1 (a), (b), (c) and (d) of Regulation (EEC) No 2727/75 is hereby suspended from 5 until 8 April 1986. Article 2 This Regulation shall enter into force on 5 April 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 April 1986 . For the Commission Lorenzo NATALI Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 19 .